287 F.2d 566
E. L. POWELL & SONS TRUCKING CO., a copartnership composed of, and Herbert H. Powell and Ben L. Powell, who are also the surviving partners,v.RAYMOND CONCRETE PILE COMPANY, a corporation, and Raymond International, Inc., a corporation.
No. 6318.
United States Court of Appeals Tenth Circuit.
September 14, 1960.

Appeal from the United States District Court for the Northern District of Oklahoma.
Milton W. Hardy, Tulsa, Okl., for appellants.
Holleman & Holleman, Tulsa, Okl., for appellees.
Before MURRAH, Chief Judge, and BRATTON and PICKETT, Circuit Judges.
PER CURIAM.


1
Appeal dismissed pursuant to stipulation.